
	
		II
		112th CONGRESS
		1st Session
		S. 1899
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Mr. Boozman (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require that members of the Armed Forces who were
		  killed or wounded in the attack that occurred at a recruiting station in Little
		  Rock, Arkansas, on June 1, 2009, are treated in the same manner as members who
		  are killed or wounded in a combat zone.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Ezeagwula and Long
			 Act or the HEAL
			 Act.
		2.Equitable
			 treatment of members of the Armed Forces killed or wounded in Little Rock
			 recruiting station attackFor
			 purposes of all applicable Federal laws, regulations, and policies, the members
			 of the Armed Forces who were killed or wounded in the attack that occurred at a
			 recruiting station in Little Rock, Arkansas, on June 1, 2009, shall be deemed
			 to have been killed or wounded in a combat zone as the result of an act of an
			 enemy of the United States.
		
